Exhibit 10.1
 
SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the “Agreement”), dated as of April 24, 2014, is by
and between Vape Holdings, Inc., a Delaware corporation (the “Company”), and
Sphinx Trading, LP (f/k/a Pyramid Trading Limited Partnership) (the “Claimant”).
 
RECITALS
 
A.          The Company, the Claimant and others entered into a Securities
Purchase Agreement dated May 18, 2011 (as amended from time to time, the
“Securities Purchase Agreement”).
 
B.           Pursuant to the Securities Purchase Agreement, the Company issued
to the Claimant Warrants (as defined in the Securities Purchase Agreement) to
purchase shares of Common Stock. “Common Stock” means (i) the Company’s shares
of common stock, $0.00001 par value per share, and (ii) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock.
 
C.          A dispute arose between the Claimant and the Company over the proper
Exercise Price (as defined in the Warrants) under the SPA Warrants (as defined
below) resulting from Dilutive Issuances (as defined in the Warrants) that
occurred as a result of various issuances of securities by the Company in 2013
and thereafter (the subject matter of such dispute is referred to herein as the
“Disputed Subject Matter”).


D.          The Company and the Claimant desire to settle all disputes and
claims between them in accordance with the terms of this Agreement.


AGREEMENTS
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Claimant and the
Company hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.             Company Release. The Company, on its own behalf and on behalf of
its Subsidiaries (as defined below) and its and their respective officers,
directors, affiliates, investors and other related Persons (as defined below)
(the Company and all of the foregoing Persons referred to above in this Section
1 are referred to herein as “Company Releasors”), hereby irrevocably, fully and
unconditionally releases and forever discharges (x) Claimant, (y) Oakmont
Investments LLC (“Oakmont”) and (z) each of the present and former directors,
officers, shareholders, members, managers, investment managers, investment
advisers, partners, employees, agents, advisors and representatives of each of
Claimant and Oakmont (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding the lack of such title or any
other title) and each Person, if any, who controls any of Claimant or Oakmont
within the meaning of the Securities Act of 1933, as amended (the “1933 Act”),
or the Securities Exchange Act of 1934, as amended (the “1934 Act”), and each of
the present and former directors, officers, shareholders, members, managers,
investment managers, investment advisers, partners, employees, agents, advisors
and representatives (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding the lack of such title or any
other title) of such controlling Persons and each of their direct and indirect
related Persons (Claimant and all such other Persons referred to above in
clauses (y) and (z) in this Section 1 are referred to herein collectively as the
“Claimant Releasees”) from all claims, actions, obligations, causes of action,
suits, losses, omissions, damages, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), expenses and
liabilities, of every name and nature, whether known or unknown, absolute or
contingent, suspected or unsuspected, matured or unmatured, both at law and in
equity, (collectively, the “Claims”) which any Company Releasor may now own,
hold, have or claim to have against any of the Claimant Releasees for, upon, or
by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company or any of its Subsidiaries (collectively, the “Company
Claims”). The Company, on behalf of itself and its successors, assigns and other
legal representatives and all of the other Company Releasors, covenants that it
will not (and that it will cause all other Persons who may seek to claim as, by,
through or in relation to any of the Company Releasors or the matters released
by the Company Releasors in this Agreement not to) sue any of the Claimant
Releasees on the basis of or related to or in connection with any Company Claim
herein released and discharged, as provided in this paragraph. Notwithstanding
the foregoing, nothing contained in this paragraph shall release or relieve any
obligations of Claimant under this Agreement.
 
2. Claimant Release. Claimant, on its own behalf and on behalf of its officers
and directors (or managers (as applicable)), (Claimant and all of the foregoing
Persons referred to above in this Section 2 are referred to herein as “Claimant
Releasors”), hereby irrevocably, fully and unconditionally releases and forever
discharges the Company and its present and former officers, directors,
employees, agents, advisors and representatives (the Company and its present and
former officers and directors are referred to herein collectively as the
“Company Releasees”) from all Claims which the Claimant Releasors may now own,
hold, have or claim to have against any of the Company Releasees for, upon, or
by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company or any of its Subsidiaries (collectively, the “Claimant
Claims”). Claimant on behalf of itself and its successors, assigns and other
legal representatives and the other Claimant Releasors, covenants that it will
not (and that it will cause all other Persons who may seek to claim as, by,
through or in relation to the Claimant Releasors or the matters released by
Claimant in this Agreement not to) sue any of the Company Releasees on the basis
of or related to or in connection with any of the Claimant Claims herein
released and discharged, as provided in this paragraph. Notwithstanding the
foregoing, nothing contained in this paragraph shall release or relieve any
obligations of the Company under (i) any of the 2011 Transaction Documents (as
defined below) or (ii) this Agreement or any of the other Transaction Documents.
“2011 Transaction Documents” means, collectively, the Transaction Documents (as
defined in the Securities Purchase Agreement).
 
3.             Certain Agreements and Acknowledgements.
 
(a)           Exercise Price. The Company and the Claimant agree that (i) the
Exercise Price (as defined in the Warrants) under Claimant’s Warrants is $0.114
per share as of the time of execution and delivery of this Agreement by the
parties hereto as a result of automatic adjustments thereto pursuant to Section
2(b) of such Warrants caused by the Company’s issuance of securities between May
2013 through April 15, 2014, and (ii) such automatic adjustments of the Exercise
Price under such Warrants have resulted in 491,228 shares of Common Stock in the
aggregate being issuable under all such Warrants as of the time of execution and
delivery of this Agreement by the parties hereto (but prior to giving effect to
the Notices of Exercise described in Section 4(a) below).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Acknowledgements. The Company expressly acknowledges and agrees
that nothing shall prohibit Claimant from exercising any of its Warrants on a
“cashless basis” in connection with any exercise thereof. The Company further
expressly acknowledges and agrees that for purposes of Rule 144(d) promulgated
under the 1933 Act the holding period of Warrant Shares issued upon an exercise
by Claimant of its Warrants on a “cashless basis” may be tacked onto the holding
period of its Warrants, which such holding period commenced on May 23, 2011. The
Company shall not (and shall cause each of its officers, directors, employees
and agents to not) take any action or omit to take any action inconsistent with
the foregoing. The Company shall (at the Company’s own expense) take all actions
necessary (including, without limitation, to cause the issuance by its legal
counsel of any necessary legal opinions) to issue to the Claimant Warrant Shares
upon exercise of its Warrants that are immediately freely tradable without
restriction and not containing any restrictive legend, all without the need for
any action by the Claimant. The Company expressly acknowledges and agrees that
Claimant changed its name on October 26, 2012, from Pyramid Trading Limited
Partnership to Sphinx Trading, LP.
 
(c)            Selling Restrictions. Claimant agrees solely with the Company and
not with or for the benefit of any other Person that Claimant shall not (i) on
any Trading Day (as defined below) on which the aggregate dollar volume of the
Common Stock on such Trading Day on the principal securities exchange or
securities market on which the Common Stock is then traded is less than
$1,000,000 (as reported by Bloomberg (as defined below)), sell a number of
Warrant Shares on such Trading Day that exceeds 15% of the aggregate daily
trading volume of the Common Stock on such Trading Day on such principal
securities exchange or market (as applicable) (as reported on Bloomberg) or (ii)
on any Trading Day on which the aggregate dollar volume of the Common Stock on
such Trading Day on the principal securities exchange or securities market on
which the Common Stock is then traded is greater than or equal to $1,000,000 (as
reported by Bloomberg), sell a number of Warrant Shares on such Trading Day that
exceeds 20% of the aggregate daily trading volume of the Common Stock on such
Trading Day on such principal securities exchange or market (as applicable) (as
reported on Bloomberg). If the Company issues any Warrant Shares after the date
hereof upon exercise of any of the SPA Warrants (as defined below) and the
Person to whom such Warrant Shares are issued is not bound by the same
restrictions that Claimant is bound by in this Section 3(c) with respect to all
Warrant Shares issuable to such Person, then Claimant shall immediately cease to
be bound by the restrictions set forth in this Section 3(c) and the Company
shall immediately notify Claimant of such cessation via e-mail.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Certain Definitions.
 
(i)             “Bloomberg” means Bloomberg, L.P.
 
(ii)            “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
 
(iii)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(iv)          “Trading Day” means any day on which the Common Stock is traded on
the principal securities exchange or securities market on which the Common Stock
is then traded.
 
4.             Company’s Deliveries. Simultaneously with the execution and
delivery of this Agreement by the parties hereto, the Company shall:
 
(a)           cause Island Stock Transfer (together with any subsequent transfer
agent, the “Transfer Agent”) to deliver to the Claimant on the date hereof a
certificate representing 481,569 Warrant Shares that is (i) free from all
legends (including, without limitation, legends restricting transfer of the
Warrant Shares) and (ii) not subject to any stop-transfer restriction, which
represents the Warrant Shares issuable to Claimant pursuant to the Notices of
Exercise (as defined in the Warrants) delivered to the Company by Claimant on
April 23, 2014 (it being understood and agreed that immediately following giving
effect to such Notices of Exercise and delivery of such 481,569 Warrant Shares,
the remaining aggregate amount of Warrant Shares issuable upon exercise of
Claimant’s Warrants will be 100 Warrant Shares, subject to further adjustment as
set forth in Claimant’s Warrants);
 
(b)           deliver to Claimant a copy of the Irrevocable Transfer Agent
Instructions (as defined below) that have been delivered to and acknowledged in
writing by the Transfer Agent; and
 
(c)           deliver to Claimant a certificate, in the form previously provided
to the Company, executed by the Secretary of the Company, dated as of the date
hereof, as to (i) the resolutions consistent with Section 6(b) as adopted by the
Company’s board of directors, (ii) the Charter (as defined below) then in effect
and (iii) the Bylaws (as defined below) then in effect.
 
5.             No Legends; Stop Transfer Instructions. None of the Warrant
Shares issuable to Claimant upon exercise of its Warrants nor any certificates
evidencing any of such Warrant Shares shall bear any restrictive or other
legends or notations. The Company shall not, and the Company shall cause all
other Persons to not, issue any stop-transfer order, instruction or other
restriction with respect to any of the Warrant Shares issued to Claimant.
 
 
4

--------------------------------------------------------------------------------

 
 
6.             Company Representations and Warranties. The Company represents
and warrants to the Claimant that:
 
(a)            Organization. The Company is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is formed,
and has the requisite power and authority to own its properties and to carry on
its business as now being conducted and as presently proposed to be conducted.
Except as set forth on Schedule 6(a), the Company has no Subsidiaries.
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(I) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (II) controls or operates any part of the business,
operations or administration of such Person, and each of the foregoing, is
individually referred to herein as a “Subsidiary.”
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue Warrant Shares
in accordance with the terms of Claimant’s Warrants. The execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby (including, without limitation, the issuance of
the Warrant Shares) have been duly authorized by the Company’s board of
directors, and no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents will be prior to the consummation of the transactions
contemplated hereby, duly executed and delivered by the Company, and each
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. “Transaction Documents” means, collectively, this
Agreement, the Irrevocable Transfer Agent Instructions and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.
 
(c)           Warrant Shares. The Company has reserved from its duly authorized
capital stock the maximum number of Warrant Shares issuable upon exercise of
Claimant’s Warrants (without taking into account any limitations on exercise of
the Warrants set forth therein). Upon exercise in accordance with Claimant’s
Warrants, the Warrant Shares, when issued thereunder, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. The issuance by the Company of the Warrant Shares to Claimant will be
exempt from registration pursuant to Section 3(a)(9) under the 1933 Act if
Claimant’s Warrants are exercised pursuant to the cashless exercise provisions
thereof. Upon issuance of Warrant Shares to Claimant, all of such Warrant Shares
will be freely transferable and freely tradable by the Claimant without
restriction.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrant Shares) will not (i) result in a violation of the
certificate of incorporation of the Company (the “Charter”) (including, without
limitation, any certificate of designation contained therein) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company (the
“Bylaws”) or the bylaws any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except, in
the case of clause (ii) above, for such conflicts, defaults or rights that could
not reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary, either
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company to perform any of its obligations under any of the Transaction
Documents.
 
(e)           Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain at or
prior to the consummation of the transactions contemplated by this Agreement
have been obtained or effected on or prior to the consummation of the
transactions contemplated by this Agreement, and the Company is not aware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents.
 
(f)            Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement), stockholder rights plan or other
similar anti-takeover provision under the Charter, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to Claimant as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Warrant Shares to Claimant and Claimant’s ownership of
its Warrants and Warrant Shares. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of shares of Common Stock or a change in control of the
Company or any of its Subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)            Transfer Taxes. Simultaneously with the execution and delivery of
this Agreement, all stock transfer or other taxes (other than income or similar
taxes) which are required to be paid in connection with the offer, issuance and
transfer of the Warrant Shares to be issued to Claimant upon exercise of
Claimant’s Warrants will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.
 
(h)           Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 1,000,000,000 shares of Common
Stock and (ii) 100,000,000 shares of preferred stock, of which, 500,000 are
issued and outstanding. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
non-assessable.  The Common Stock is not an “equity security” (as such term is
defined in Rule 13d-1(i) promulgated under the 1934 Act).
 
(j)            Investment Company Status. The Company is not, and upon the
consummation of the transactions contemplated by this Agreement will not be, an
“investment company,” an affiliate of an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.
 
(k)            Assignment of Claims . There has been no actual assignment or
transfer or purported assignment or other transfer by any Company Releasor of
all or any portion of any of the Company Claims which have been released by any
Company Releasor by any provision of this Agreement. The Company is the sole
owner and real party-in-interest regarding all Company Claims released by the
Company Releasors pursuant to this Agreement.
 
7.             Claimant Representations and Warranties. Claimant represents and
warrants to the Company that:
 
(a)           Organization. Claimant is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Claimant and constitutes the
legal, valid and binding obligations of Claimant enforceable against Claimant in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance by Claimant
of this Agreement and the consummation by Claimant of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Claimant, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Claimant is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Claimant, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Claimant to perform its obligations hereunder.
 
(d)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by Claimant of all or any
portion of any of the Claimant Claims which have been released by Claimant by
any provision of this Agreement. Claimant is the sole owner and real
party-in-interest regarding the Claimant Claims released by Claimant pursuant to
this Agreement.
 
8.             Transfer Agent Instructions. At the Closing, the Company shall
issue irrevocable instructions to the Transfer Agent in the form previously
provided to the Company (the “Irrevocable Transfer Agent Instructions”) to
deliver certificates representing Warrant Shares upon exercise of Claimant’s
Warrants, registered in the name of Claimant. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 8 will be given by the Company to its
Transfer Agent with respect to the Warrant Shares issuable upon exercise of
Claimant’s Warrants, and that the Warrant Shares issuable upon exercise thereof
shall otherwise be freely transferable on the books and records of the Company.
 
9.             Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Warrant Shares
issuable upon exercise of Claimant’s Warrants upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
listed or designated for quotation (as the case may be) if not already so listed
or designated and shall maintain such listing or designation for quotation (as
the case may be) of all such Warrant Shares on such national securities exchange
or automated quotation system until Claimant no longer holds any of its Warrants
or any of the Warrant Shares issuable upon exercise thereof. For so long as the
Claimant holds any of its Warrants or Warrant Shares issued upon exercise
thereof, the Company shall maintain the listing or designation for quotation (as
the case may be) of the Common Stock on the OTCQB or any of the following
national securities exchanges: The New York Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the Nasdaq Capital Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 9.
 
10.           “Blue Sky” Compliance. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to, qualify the Warrant Shares for issuance to Claimant under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to Claimant. Without limiting any other obligation of the
Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and issuance of the Warrant Shares to Claimant
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “blue sky” laws), and
the Company shall comply with all applicable federal, state, local and foreign
laws, statutes, rules, regulations and the like relating to the offering and
issuance of the Warrant Shares to the Claimant.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Entire Agreement. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
parties hereto solely with respect to the matters contained herein and therein,
and this Agreement and the other Transaction Documents contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein (including, without limitation, the settlement and compromise of all
Company Claims and Claimant Claims); provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to),
except as otherwise expressly released in Section 2, (i) have any effect on any
agreements Claimant has entered into with, or any instruments Claimant has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any investment made by Claimant in the Company (including,
without limitation, any of the 2011 Transaction Documents) or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to Claimant or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and Claimant, or any instruments Claimant
received from the Company and/or any of its Subsidiaries prior to the date
hereof (including, without limitation, any of the 2011 Transaction Documents),
and all such agreements and instruments shall continue in full force and effect.
Except as expressly set forth herein, neither the Company nor Claimant makes any
representation, warranty, covenant or undertaking, express or implied, with
respect to the matters contained herein or therein. The parties hereto
acknowledge that no other party, or agent, representative or attorney of any
other party, has made any promise, representation, or warranty whatsoever,
express or implied, not expressly contained in this Agreement concerning the
subject matter hereof, to induce this Agreement or otherwise, and the parties
acknowledge that they have not executed this Agreement in reliance upon such
promise, representation, or warranty not expressly contained herein. No party
hereto has granted any waiver or release except as, and to the extent, expressly
set forth in this Agreement. For clarification purposes, the Recitals are part
of this Agreement. It is expressly understood and agreed that nothing contained
in this Agreement or any of the Transaction Documents is intended to be, is,
constitutes or shall be deemed to be or constitute, an amendment to any of the
2011 Transaction Documents and all of the 2011 Transaction Documents shall
continue in full force and effect.
 
12.           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall (i) be deemed to limit in any way any
right to serve process in any manner permitted by law or (ii) be deemed or
operate to preclude any party hereto from bringing suit or taking other legal
action against any other party hereto in any other jurisdiction to collect on
such other party’s obligations hereunder to such party or to enforce a judgment
or other court ruling in favor of such party against such other party. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and/or e-mail addresses for such
communications are as follows:
 
If to the Company:
 
Vape Holdings, Inc.
20265 Ventura Boulevard, Suite A
Woodland Hills, CA 91364
E-mail address: kylet@vapeholdings.com
Attention:  Kyle Tracey,
                    Chief Executive Officer


With a copy (for informational purposes only) to:
 
Horwitz + Armstrong, LLP
26475 Rancho Parkway South
Lake Forest, CA 92630
Facsimile:  (949) 540-6578
E-mail address: lhorwitz@horwitzarmstrong.com
                           ctinen@horwitzarmstrong.com
Attention:  Lawrence W. Horwitz, Esq.
                    Christopher L. Tinen, Esq.
 
 
 
10

--------------------------------------------------------------------------------

 
 
If to Claimant:
 
Sphinx Trading, LP
111 W. Jackson Boulevard, 20th Floor
Chicago, Illinois 60604
Facsimile: (312) 692-5096
E-mail address: dbarclay@eqtc.com
Attention: David Barclay


With a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Facsimile:  (312) 456-8435
E-mail address: liebermanp@gtlaw.com
                            mazurt@gtlaw.com
Attention:  Peter H. Lieberman, Esq.
   Todd A. Mazur, Esq.
 
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above. This Section 13 also updates
the Company’s notice information for all purposes of the 2011 Transaction
Documents.
 
14.           Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
15.           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
 
11

--------------------------------------------------------------------------------

 
 
16.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement.
 
17.            Disclosure.  The Company shall, on or before 4:00p.m., New York
time, on the date here of, file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the 1934 Act and attaching this Agreement (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
regarding the Company and its Subsidiaries that was delivered to the Claimant by
the Company or any of its Subsidiaries, or any of its officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide Claimant with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing without the express prior written consent of Claimant.
In the event of a breach of any of the foregoing covenants by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
Claimant), in addition to any other remedy provided herein, Claimant shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. Claimant shall not have any
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
Claimant shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of Claimant, to issue any press
release or make other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) Claimant shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Without the
prior written consent of the Claimant, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of Claimant in
any filing (other than the 8-K Filing), announcement, release or otherwise.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that Claimant has not had, and Claimant shall not have
(unless expressly agreed to by Claimant after the date hereof in a written
definitive and binding agreement executed by the Company and Claimant), any duty
of confidentiality with respect to, or a duty not to trade on the basis of, any
information regarding the Company or any of its Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
18.           Successors and Assigns; No Third Party Beneficiaries; Amendments
and Waivers. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto, provided that Claimant may assign
some or all of its rights hereunder in connection with any transfer or
assignment of any of Claimant’s Warrants without the consent of the Company, in
which event such assignee shall be deemed to be a Claimant hereunder with
respect to such assigned rights. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Company Releasees and the Claimant Releasees. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the parties hereto. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
19.           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
20.           Expenses. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.
 
21.           Indemnification. In consideration of Claimant’s execution and
delivery of this Agreement and in addition to all of the other obligations of
the Company under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless each Claimant Releasee from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (regardless of
whether any such Claimant Releasee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by any
Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any of Claimant’s
Warrants or (c) any cause of action, suit, proceeding or claim brought or made
against such Indemnitee by a third party (including, without limitation, for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Indemnitee that arises out of,
relates to or results from any disclosure properly made by Claimant pursuant to
Section 17. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
22.            Survival. The representations, warranties, agreements and
covenants shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
23.            Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to shares of Common
Stock and any other numbers in this Agreement that relate to the Common Stock
shall be automatically adjusted for stock dividends, stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.
 
24.           Remedies. Claimant shall have all rights and remedies set forth in
the Transaction Documents and all rights and remedies which such holders have
been granted at any time under any other agreement or contract and all of the
rights which such holders have under any law. Any Person having any rights under
any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes, acknowledges
and agrees that in the event that the Company fails to perform, observe, or
discharge any or all of the Company’s obligations under any of the Transaction
Documents, irreparable harm to Claimant will result therefrom. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under any of the Transaction Documents will be inadequate and agrees that
Claimant shall be entitled, in addition to all other available remedies, to
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of showing economic loss and without posting a bond or any
other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including, without limitation, a decree of specific performance and/or
other injunctive relief).
 
25.           Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the
Transaction Documents, whenever Claimant exercises a right, election, demand or
option under any Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then Claimant may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
26.           No Admission of Liability.  This Agreement constitutes a
compromise of disputed Claims, and neither the entering into of this Agreement,
nor the performance of any of the obligations under this Agreement, shall
constitute any admission of any wrongdoing, any violation of any law, statute,
rule, regulation, ordinance or the like of the United States or any state
located in the United States or that any party hereto has any liability to any
other party hereto with respect to any of the Claims released in this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
27.           Terms. The Company represents and warrants that the Company has
not entered into (or provided, granted or entered into any waiver, amendment,
termination or the like with respect to) any agreement, arrangement,
understanding, instrument or the like with, or for the benefit of, any holder of
any other Warrants issued pursuant to the Securities Purchase Agreement or any
warrants issued in exchange for or replacement or substitution of any of such
other Warrants (all such other Warrants and all warrants issued in exchange for
or replacement or substitution of any of such other Warrants are collectively
referred to herein as the “SPA Warrants” and each holder thereof is referred to
as an “Other Holder”) or any of their respective affiliates with respect to any
of the SPA Warrants or any of the matters addressed or described herein
(including, without limitation, the Disputed Subject Matter) with or that
results in any terms and/or conditions which are more favorable in any respect
to any such Person than any of the terms and/or conditions provided to, or for
the benefit of, the Claimant herein. To the extent the Company enters into (or
provides, grants or enters into any waiver, amendment, termination or the like
with respect to) any, direct or indirect, agreement, arrangement, understanding,
instrument or the like with, or for the benefit of, any Other Holder or any of
their respective affiliates with respect to any of the SPA Warrants or any of
the matters addressed or described herein (including, without limitation, the
Disputed Subject Matter) that contains or results in any terms and/or conditions
which are more favorable in any respect to any such Person than any of the terms
and/or conditions provided to, or for the benefit of, the Claimant herein, then
the Claimant, at its option, shall be entitled to the benefit of such more
favorable terms and/or conditions (as the case may be) and this Agreement shall
be automatically amended to reflect such more favorable terms and/or conditions
(as the case may be). To the extent the Company, directly or indirectly, enters
into (or provides, grants or enters into any waiver, amendment, termination or
the like with respect to) any agreement, arrangement, understanding, instrument
or the like with, or for the benefit of, any Other Holder or any of their
respective affiliates with respect to any of the SPA Warrants or any of the
matters addressed or described herein (including, without limitation, the
Disputed Subject Matter) that contains or results in any terms and/or conditions
which are more favorable in any respect than any of the terms and/or conditions
provided to, or for the benefit of, the Claimant herein, then the Company shall
promptly notify the Claimant of, and contemporaneously with such notification
publicly disclose, any such terms and/or conditions (as the case may be). The
Company further represents and warrants that (i) no consideration has been
offered or paid to any Other Holder or any of their respective affiliates with
respect to any of the SPA Warrants or any of the matters addressed or described
in this Agreement (including, without limitation, the Disputed Subject Matter)
or otherwise and (ii) no agreement, arrangement, understanding, instrument or
the like has been entered into with or granted to any Other Holder or any of
their respective affiliates with respect to any of the SPA Warrants or any of
the matters addressed or described in this Agreement (including, without
limitation, the Disputed Subject Matter) that contains any terms and/or
conditions that are more favorable in any respect than any of the terms and/or
conditions contained in this Agreement.
 
[signature page follows]
 
 
15

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
VAPE HOLDINGS, INC.




By:__________________________
      Kyle Tracey
Its: CEO
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
SPHINX TRADING, LP




By:_________________________
      David Barclay
Its:  General Counsel
 





--------------------------------------------------------------------------------